DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Examiner acknowledges applicants’ submission dated September 14, 2021, including amendments and amendments.

Claims 1 – 20 remain pending.

Claim Objections
Claim 14 is objected to because of the following informalities:  This claim is described in the submitted claim set as being “Currently Amended”; however, no markups indicating added, removed, or changed subject matter is visible, and a comparison of the claim to the previous version do not show any amendments to the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 – 10, 12 – 16, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kesselman, U.S. PG-Pub. No 2011/0196882 (hereafter, “Kesselman”), in view of Usgaonkar, et al., U.S. PG-Pub. No. 2015/0160864 (hereafter, “Usgaonkar”), further in view of Apte, et al., U.S. PG-Pub. No. 2015/0302025 (hereafter, “Apte”).

As to Claim 1, Kesselman discloses: a data center system of a first data center, comprising: one or more processors; and one or more computer-readable media storing computer-executable instructions (Fig. 4, showing CPU(s) 402 and Memory 414) that, when executed by the one or more processors, cause the one or more processors to:
receive a first request to store first data ([0107], referring to a client computer system uploading an object to an instance of the distributed storage system);
store, responsive to the first request, the first data on a first datastore at the first data center ([0107], referring to the object being uploaded to an instance of the distributed storage system); and 
generate, based at least in part on the first data, a first key corresponding to the first data, the first key indicating an identity of the first data center ([0129], “…the parameters for a respective replication request include a replication key…”).

Kesselman does not appear to explicitly disclose: send, to a second data center system of a second data center, a first indication of the first data associated with the identity of the first data center, wherein the first indication of the first data and the identity of the first data center enables the second data center system to store the first data at a 

Usgaonkar discloses: send, to a second data center system of a second data center, a first indication of the first data associated with the identity of the first data center, wherein the first indication of the first data and the identity of the first data center enables the second data center system to store the first data at a second datastore at the second data center ([0028], “For example, a first storage container portion of the storage unit may store local data, which may be data associated with the node to which the storage unit is associated. A second storage container portion of the storage unit may store partner data, which may be mirrored data associated with another node in a storage system.”).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, having the teachings of Kesselman and Usgaonkar before him/her, to have modified the duplicated storage from Kesselman with the mirroring features from Usgaonkar, in order to establish a more reliable and more available distributed storage network.

Kesselman, as modified by Usgaonkar, does not appear to explicitly disclose: wherein the first key enables the retrieval of the first data from the second database by indicating that the first data is associated with the first data center, wherein the second datastore includes a replicate of data stored at the first data center.

[0028], referring to the function of the client profile store 210: “The identification of the client device 110A and the primary 130A and secondary 130B servers are stored in the client profile store 210. For example, the identification of the servers 130A and 130B can be stored with an association to the identification of the client device 110A.” and [0023], “Once the backup data is stored on the primary server 130A, the backup data is seeded to the secondary server 130B, as shown in 160.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Kesselman, Usgaonkar, and Apte before him/her, to have further modified the replication key of Kesselman with the client profile store from Apte, to be able to persistently refer to client data locations, as suggested by the global configuration information of Kesselman, at [0082].

As to Claim 2, Kesselman, as further modified, discloses: send the first key to an entity from which the first request to write the first data is received (Kesselman, [0085], referring to the token being returning the write token to the client).

As to Claim 3, Kesselman, as further modified, discloses: wherein the first datastore is a master datastore and the second datastore at the second data center is a slave datastore (Kesselman, [0082], referring to the function of the blobmaster in determining where the stored data is located).

Claim 4, Kesselman, as further modified, discloses: receive, from the second data center system, a second indication of second data written to a third datastore at the second data center (Kesselman, [0117] – [0118], referring to the generation of a row name for the object, and its insertion into a row of the distributed database using the row name);
determine, based at least in part on the second indication, that a fourth datastore at the first data center corresponds to the second data center; and store the second data on the forth datastore (Kesselman, [0107], referring to the object being uploaded to an instance of the distributed storage system)

As to Claim 5, Kesselman, as further modified, discloses: receive a second request to access the second data, the second request comprising a second key (Kesselman, [0085], “When a client 310 wants to read a blob of data, the blobmaster 204 provides one or more read tokens to the client 310, which the client 310 provides to a bitpusher 210 in order to gain access to the relevant blob.”);
determine, based at least in part on the second key, that the second data is stored on the fourth datastore (Kesselman, [0083], “The client uses information from the global configuration store 312 to find the set of blobmasters 204 and bitpushers 210 that are available, and where to contact them.”);
read the second data from the fourth datastore; and provide the second data (Kesselman, [0085], “For example, the first instance may be a global instance with metadata for all of the blobs, but may not have a copy of the desired blob. The metadata for the blobs identifies which instances have copies of the desired blob, so the subsequent communication with a bitpusher 210 to read or write is at a different instance.”).

Claim 6, Kesselman, as further modified, discloses: determine, based at least in part on the second indication, that the second data was received from the second data center system; and determine that the fourth datastore corresponds to the second data center system (Kesselman, [0085], “For example, the first instance may be a global instance with metadata for all of the blobs, but may not have a copy of the desired blob. The metadata for the blobs identifies which instances have copies of the desired blob, so the subsequent communication with a bitpusher 210 to read or write is at a different instance.”).

As to Claim 7, Kesselman, as further modified, discloses: receive, from a third data center system, a third indication of third data written to a fifth datastore at a third data center (Kesselman, [0117] – [0118], referring to the generation of a row name for the object, and its insertion into a row of the distributed database using the row name);
determine, based at least in part on the third indication, that the fifth datastore at the first data center corresponds to the third data center; and store the third data on the fifth datastore (Kesselman, [0107], referring to the object being uploaded to an instance of the distributed storage system).

As to Claim 8, Kesselman, as further modified, discloses: receive a second request to access the first data, the second request comprising the first key (Kesselman, [0085], “When a client 310 wants to read a blob of data, the blobmaster 204 provides one or more read tokens to the client 310, which the client 310 provides to a bitpusher 210 in order to gain access to the relevant blob.”);
determine, based at least in part on the first key, that the first data is stored on the first datastore (Kesselman, [0083], “The client uses information from the global configuration store 312 to find the set of blobmasters 204 and bitpushers 210 that are available, and where to contact them.”);
read the first data from the first datastore; and provide the first data (Kesselman, [0085], “For example, the first instance may be a global instance with metadata for all of the blobs, but may not have a copy of the desired blob. The metadata for the blobs identifies which instances have copies of the desired blob, so the subsequent communication with a bitpusher 210 to read or write is at a different instance.”).

As to Claim 9, Kesselman discloses: a computer-implemented method, comprising:
receiving a first request for first data, the first request including a first key ([0085], “When a client 310 wants to read a blob of data, the blobmaster 204 provides one or more read tokens to the client 310, which the client 310 provides to a bitpusher 210 in order to gain access to the relevant blob.”);
determining, based at least in part on the first key, that the first data is associated with a first data center system and the first data center ([0083], “The client uses information from the global configuration store 312 to find the set of blobmasters 204 and bitpushers 210 that are available, and where to contact them;” and [0132], “… the replication key includes a user identifier, a quality of service metric, an identifier for a source storage device in the distributed storage system, and an identifier for a destination storage device in the distributed storage system.”);
 ([0083], “The client uses information from the global configuration store 312 to find the set of blobmasters 204 and bitpushers 210 that are available, and where to contact them;” and [0132], referring to the replication key including an identifier for a source storage device);
and providing, responsive to the first request, the first data ([0085], “For example, the first instance may be a global instance with metadata for all of the blobs, but may not have a copy of the desired blob. The metadata for the blobs identifies which instances have copies of the desired blob, so the subsequent communication with a bitpusher 210 to read or write is at a different instance.”).

Kesselman does not appear to explicitly disclose: the first key indicating that the first data is associated with a first data center; determining, by a second data center system of a second data center, that a first datastore at the second data center is associated with the first data center, wherein the first data store includes a replicate of data stored at the first data center; or reading, by the second data center system and based at least in part on determining that the first datastore at the second data center is associated with the first data center, the first data from the first datastore.

Usgaonkar discloses: determining, by a second data center system of a second data center, that a first datastore at the second data center is associated with the first data center, wherein the first datastore includes a replicate of data stored at the first data center; and reading, by the second data center system and based at least in part on determining that the first datastore at the second data center is associated with the first data center, the first data from the first datastore ([0028], “For example, a first storage container portion of the storage unit may store local data, which may be data associated with the node to which the storage unit is associated. A second storage container portion of the storage unit may store partner data, which may be mirrored data associated with another node in a storage system.”).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, having the teachings of Kesselman and Usgaonkar before him/her, to have modified the duplicated storage from Kesselman with the mirroring 

Kesselman, as modified by Usgaonkar, does not appear to explicitly disclose: the first key indicating that the first data is associated with a first data center.

Apte discloses: the first key indicating that the first data is associated with a first data center ([0028], referring to the function of the client profile store 210: “The identification of the client device 110A and the primary 130A and secondary 130B servers are stored in the client profile store 210. For example, the identification of the servers 130A and 130B can be stored with an association to the identification of the client device 110A.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Kesselman, Usgaonkar, and Apte before him/her, to have further modified the replication key of Kesselman with the client profile store from Apte, to be able to persistently refer to client data locations, as suggested by the global configuration information of Kesselman, at [0082].

As to Claim 10, Kesselman, as further modified, discloses: determining, based at least in part on the first key, an identity of the first data center; and determining the first data center corresponds to the first datastore (Kesselman, [0085], “For example, the first instance may be a global instance with metadata for all of the blobs, but may not have a copy of the desired blob. The metadata for the blobs identifies which instances have copies of the desired blob, so the subsequent communication with a bitpusher 210 to read or write is at a different instance.”).

Claim 12, Kesselman, as further modified, discloses: receiving a second request to store second data (Kesselman, [0107], referring to a client computer system uploading an object to an instance of the distributed storage system);
storing, responsive to the second request, the second data on a second datastore at the second data center (Kesselman, [0107], referring to the object being uploaded to an instance of the distributed storage system); and
generating, based at least in part on the second data, a second key corresponding to the second data, the second key comprising an identity of the second data center (Kesselman, [0085], “When a client 310 writes data, the client 310 writes to a bitpusher 210. The bitpusher 210 returns write tokens indicating that data has been stored, which the client 310 then provides to the blobmaster 204, in order to attach that data to a blob)

As to Claim 13, Kesselman, as further modified, discloses: sending, to the first data center system of the first data center, an indication of the second data associated with the identity of the second data center (Kesselman, [0117] – [0118], referring to the generation of a row name for the object, and its insertion into a row of the distributed database using the row name).

As to Claim 14, Kesselman, as further modified, discloses: sending, to a third data center system of a third data center, the indication of the second data associated with the identity of the second data center (Kesselman, [0117] – [0118], referring to the generation of a row name for the object, and its insertion into a row of the distributed database using the row name).

As to Claim 15, Kesselman, as modified, discloses: receiving a third request to read the second data, the third request including the second key (Kesselman, [0085], “When a client 310 wants to read a blob of data, the blobmaster 204 provides one or more read tokens to the client 310, which the client 310 provides to a bitpusher 210 in order to gain access to the relevant blob.”);
determining, based at least in part on the second key, that the second data is stored on the second datastore (Kesselman, [0083], “The client uses information from the global configuration store 312 to find the set of blobmasters 204 and bitpushers 210 that are available, and where to contact them.”);
reading the second data from the second datastore; and providing the second data (Kesselman, [0085], “For example, the first instance may be a global instance with metadata for all of the blobs, but may not have a copy of the desired blob. The metadata for the blobs identifies which instances have copies of the desired blob, so the subsequent communication with a bitpusher 210 to read or write is at a different instance.”).

As to Claim 16, Kesselman discloses: a data center system, comprising: one or more processors; and one or more computer-readable media storing computer-executable instructions (Fig. 4, showing CPU(s) 402 and Memory 414) that, when executed by the one or more processors, cause the one or more processors to:
receive a first request for first data, the first request including a first key ([0085], “When a client 310 wants to read a blob of data, the blobmaster 204 provides one or more read tokens to the client 310, which the client 310 provides to a bitpusher 210 in order to gain access to the relevant blob.”);
identify a plurality of datastores at a first data center ([0083], referring to the function of the blobmasters 204);
determine, based at least in part on the first key, that the first data is associated with the second data center, ([0083], “The client uses information from the global configuration store 312 to find the set of blobmasters 204 and bitpushers 210 that are available, and where to contact them;” and [0132], referring to the replication key includes an identifier for a source storage device in the distributed storage system and an identifier for a destination storage device in the distributed storage system);
read, from the first datastore, the first data; and provide, responsive to the first request, the first data ([0085], “For example, the first instance may be a global instance with metadata for all of the blobs, but may not have a copy of the desired blob. The metadata for the blobs identifies which instances have copies of the desired blob, so the subsequent communication with a bitpusher 210 to read or write is at a different instance.”).

Kesselman does not appear to explicitly disclose: the first key indicating that the first data is associated with a second data center; wherein the first data was first stored at the second data center; or determine that a first datastore of the plurality of datastores at the first data center is associated with the second data center, wherein the first datastore includes a replicate of data stored at the second data center.

Usgaonkar discloses: wherein the first data was first stored at the second data center; or determine that a first datastore of the plurality of datastores at the first data center is associated with the second data center, wherein the first datastore includes a replicate of data stored at the second data center ([0028], “For example, a first storage container portion of the storage unit may store local data, which may be data associated with the node to which the storage unit is associated. A second storage container portion of the storage unit may store partner data, which may be mirrored data associated with another node in a storage system.”).



Kesselman, as modified by Usgaonkar, does not appear to explicitly disclose: the first key indicating that the first data is associated with a first data center.

Apte discloses: the first key indicating that the first data is associated with a first data center ([0028], referring to the function of the client profile store 210: “The identification of the client device 110A and the primary 130A and secondary 130B servers are stored in the client profile store 210. For example, the identification of the servers 130A and 130B can be stored with an association to the identification of the client device 110A.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Kesselman, Usgaonkar, and Apte before him/her, to have further modified the replication key of Kesselman with the client profile store from Apte, to be able to persistently refer to client data locations, as suggested by the global configuration information of Kesselman, at [0082].

As to Claim 18, Kesselman, as further modified, discloses: receive, from a second data center system of the second data center, an indication of the first data associated with an identifier of the second data center (Kesselman, [0117] – [0118], referring to the generation of a row name for the object, and its insertion into a row of the distributed database using the row name); and
Kesselman, [0107], referring to the object being uploaded to an instance of the distributed storage system; and [0082], referring to the function of the blobmaster in determining where the stored data is located).

As to Claim 19, Kesselman, as further modified, discloses: receive a second request for second data, the second request including a second key (Kesselman, [0085], “When a client 310 wants to read a blob of data, the blobmaster 204 provides one or more read tokens to the client 310, which the client 310 provides to a bitpusher 210 in order to gain access to the relevant blob.”);
determine, based at least in part on the second key, that the second data is associated with a third data center (Kesselman, [0083], “The client uses information from the global configuration store 312 to find the set of blobmasters 204 and bitpushers 210 that are available, and where to contact them.”);
determine that a second datastore of the plurality of datastores at the first data center is associated with the third data center (Kesselman, [0083], “The client uses information from the global configuration store 312 to find the set of blobmasters 204 and bitpushers 210 that are available, and where to contact them.”);
read, from the second datastore, the second data; and provide, responsive to the second request, the second data (Kesselman, [0085], “For example, the first instance may be a global instance with metadata for all of the blobs, but may not have a copy of the desired blob. The metadata for the blobs identifies which instances have copies of the desired blob, so the subsequent communication with a bitpusher 210 to read or write is at a different instance.”).

Claim 20, Kesselman, as further modified, discloses: receive a second request to store second data (Kesselman, [0107], referring to a client computer system uploading an object to an instance of the distributed storage system);
store, responsive to the second request, the second data on a second datastore at the first data center (Kesselman, [0107], referring to the object being uploaded to an instance of the distributed storage system); and
send, to a second data center system of the second data center, an indication of the second data associated with an identity of the first data center (Kesselman, [0117] – [0118], referring to the generation of a row name for the object, and its insertion into a row of the distributed database using the row name).

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kesselman, as modified by Usgaonkar, further modified by Apte, and applied to claims 9 and 16, yet further in view of Schoolman, et al., U.S. PG-Pub. No. 2013/0232177 (hereafter, “Schoolman”).

As to Claim 11, Kesselman, as modified by Usgaonkar and Apte, discloses: wherein the first key includes an identifier of the first data center (Kesselman, [0085], “When a client 310 writes data, the client 310 writes to a bitpusher 210. The bitpusher 210 returns write tokens indicating that data has been stored, which the client 310 then provides to the blobmaster 204, in order to attach that data to a blob).

Kesselman, as modified by Usgaonkar and Apte, does not appear to explicitly disclose: wherein the first key is a Redis key.

[0006], referring to the merits of using Redis in association with stored objects).

It would have been obvious to one having ordinary skill in this art, having the teachings of Kesselman, Usgaonkar, Apte, and Schoolman before him/her, before the effective filing date of the claimed invention, to have yet further modified the blob tokens from Kesselman with the use of Redis from Schoolman, in order to support write operations, persistence storage and high-availability, while also overcoming the drawbacks of lack of scalability from Redis with the distributed storage instances and priority queues of Kesselman.

As to Claim 17, Kesselman, as modified by Usgaonkar and Apte, discloses: wherein the first key includes an identifier of the first data center (Kesselman, [0085], “When a client 310 writes data, the client 310 writes to a bitpusher 210. The bitpusher 210 returns write tokens indicating that data has been stored, which the client 310 then provides to the blobmaster 204, in order to attach that data to a blob).

Kesselman, as modified by Usgaonkar and Apte, does not appear to explicitly disclose: wherein the first key is a Redis key.

Schoolman discloses: wherein the first key is a Redis key ([0006], referring to the merits of using Redis in association with stored objects).

It would have been obvious to one having ordinary skill in this art, having the teachings of Kesselman, Usgaonkar, Apte, and Schoolman before him/her, before the effective filing date of the claimed invention, to have yet further modified the blob tokens from .

Response to Arguments
Applicant's arguments filed September 14, 2021, have been fully considered but they are not persuasive. Accordingly, THIS ACTION IS MADE FINAL.

	Applicants argue that the combination of Kesselman, USgaonkar, and Apte do not adequately render obvious the limitations of the independent claims. Examiner respectfully disagrees.

	As to claim 1, Apte discloses, at [0028], that all data associated with a particular client device is identified as being associated with that device when stored in the data centers, thus addressing the recited amended limitation. Furthermore, at [0023], Apte discloses the feature wherein device data which is requested to be backed up to the primary server is “seeded” to the secondary server, giving the secondary server a copy of the device’s backed up data. For these reasons, examiner maintains the rejection of claim 1.

As to Claim 9, the amended limitation recites “wherein the first datastore includes a replicate of data stored at the first data center.” In spite of this limitation being substantially different from the otherwise parallel claims 1 and 16, this limitation is disclosed by the prior art of record. Usgaonkar, at [0028], discloses a local cache used to prefetch a copy of requested data, making that data more readily available for faster access. For this reason, examiner maintains the rejection of claim 9.

As to Claim 16, Usgaonkar at [0028], discloses nodes (storage containers) storing mirrored partner data associated with another node in the storage system, addressing the amended limitation of “the first datastore includes a replicate of data stored at the second data center.” For this reason, examiner maintains the rejection of claim 16.

	Applicants’ arguments directed to the rejections of the dependent claims rely on the arguments above, and are therefore considered moot. Examiner maintains the rejections to the dependent claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004. The examiner can normally be reached Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIRAV K KHAKHAR/Examiner, Art Unit 2167   

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167